Citation Nr: 0027493	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  00-04 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, for the purpose of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Shelia Winsett


WITNESS AT HEARING ON APPEAL

Shelia Winsett



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).  The Board notes that the 
appellant's claim for accrued benefits was raised in October 
1989, by the appellant's custodial parent, S. W.  The 
appellant is now of the age of majority and in September 
1992, he signed a power of attorney appointing S. W. as his 
agent with regard to this claim.

The appellant's representative has raised the issues of 
entitlement to service connection for a cardiovascular 
disorder, as secondary to exposure to Agent Orange, for the 
purpose of entitlement to accrued benefits; entitlement to 
service connection for diabetes, as secondary to exposure to 
Agent Orange, for the purpose of entitlement to accrued 
benefits; entitlement to service connection for chloracne, as 
secondary to exposure to Agent Orange, for the purpose of 
entitlement to accrued benefits; and entitlement to service 
connection for peripheral neuropathy, as secondary to 
exposure to Agent Orange, for the purpose of entitlement to 
accrued benefits.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
disposition.  



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
post-traumatic stress disorder was pending at the time of the 
veteran's death.

2.  There is no medical diagnosis of record that the veteran 
had post-traumatic stress disorder.


CONCLUSION OF LAW

The appellant's claim for service connection for 
post-traumatic stress disorder for accrued benefits purposes 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, he had initiated a claim 
of entitlement to service connection for post-traumatic 
stress disorder.  Although the veteran's claim terminated 
with his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitted a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
1991); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the appellant's claim for accrued benefits in 
this appeal is separate from the claim for entitlement to 
service connection that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the veteran's 
claim and, by statute, the appellant takes the veteran's 
claim as it stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
veteran died in June 1989, and the appellant's claim for 
accrued benefits was received in October 1989.  See 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (1999)

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  Id.  Here, the appellant, the veteran's 
son, is advancing essentially the same service connection 
claim, for accrued benefit purposes, which the veteran had 
pending at the time of his death.

The appellant is seeking, for accrued benefit purposes, 
service connection for post-traumatic stress disorder.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the [VA] shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

During the pendency of this appeal, regulations pertaining 
specifically to service connection for post-traumatic stress 
disorder were revised.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  In June 1999, section 3.304(f) was revised 
and now provides that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999) of 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1999).  

The appellant's representative testified at a personal 
hearing before the RO in September 1999, that the veteran had 
"backflashes" and was not the same mentally when he 
returned from Vietnam.  She further stated that the veteran 
was scheduled to enter into a post-traumatic stress disorder 
program in approximately 1974, but his mother would not let 
him go.  Private medical records dated in May 1980, reported 
a history of heavy ethanol ingestion and nightmare type of 
activity.  A clinical entry notes a report that the veteran 
would wake in his sleep, screaming, "boy with a grenade in 
pocket."  However, there is no medical evidence of record 
documenting a diagnosis of post-traumatic stress disorder.  
Indeed, the appellant's representative testified that there 
"has never been a diagnosis on [post-traumatic stress 
disorder]."  Accordingly, the claim of entitlement to 
service connection for post-traumatic stress disorder, for 
the purpose of entitlement to accrued benefits, is not well 
grounded and must be denied.


ORDER

Service connection for post-traumatic stress disorder, for 
the purpose of entitlement to accrued benefits, is denied.


REMAND

A rating decision dated in June 1999, reopened and denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The notice of this action 
was dated in June 1999, and a notice of disagreement to this 
action was received in June 1999.  However, a statement of 
the case has never been issued that addresses this claim.  
Although the Board in the past has referred such matters to 
the regional offices for appropriate action, the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has now made it clear that the proper course of action 
is to remand the matter to the regional offices.  Manlincon 
v. West, 12, Vet. App. 238 (1999).

Accordingly, this issue is remanded to the RO for the 
following actions:

Appropriate action, including issuance of 
a statement of the case and notification 
of the appellant's appellate rights, is 
necessary with regard to the issue of 
reopening the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  38 C.F.R. 
§ 19.26 (1999).  The appellant and his 
representative are reminded that they 
have yet to give the Board jurisdiction 
over this issue by perfecting an appeal 
(by filing a substantive appeal) to the 
June 1999 rating decision.  38 C.F.R. 
§ 20.202 (1999).  If the appellant 
perfects the appeal as to this issue, the 
issue should be returned to the Board for 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

